Electronically Filed
                                                               Supreme Court
                                                               SCWC-28125
                                                               13-DEC-2010
                                                               08:07 AM

                              NO. SCWC-28125

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             AILEEN ENOS, Individually, and as Special
           Administrator of the Estate of Maryann Kunewa,
                   Petitioner/Plaintiff-Appellant,

                                     vs.

       DEPARTMENT OF LAND AND NATURAL RESOURCES, HISTORIC
  PRESERVATION DIVISION, STATE OF HAWAI#I; DEPARTMENT OF HEALTH,
   STATE OF HAWAI#I; ISABELLE KNUTSON; and ELIZABETH AKIMSEU,
                Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CIV. NO. 03-1-147K)

                      ORDER DISMISSING THE CASE
               (By: Recktenwald, C.J., for the court1)

            Upon consideration of the record and Petitioner Aileen
Enos’s Notice of Withdrawal of Application For a Writ of
Certiorari filed on November 19, 2010,
            IT IS HEREBY ORDERED that this case is dismissed.
            DATED:   Honolulu, Hawai#i, December 13, 2010.
                                           FOR THE COURT:



                                           Chief Justice




      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ. and
Circuit Judge Ahn, assigned by reason of vacancy.